DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and SEQ ID NO: 4 in the reply filed on February 17, 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 26, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 20190916167 application as required by 37 CFR 1.55.
Information Disclosure Statement
No IDS has been filed to date of the instant Office communication.
Drawings
The drawings received on February 17, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 recite reagents by their trademarks.  Usage of trademarks render a claim indefinite because a trademark does not identify the product but the source from which the product was made.  Because a product can vary/change its formulation over time while retaining the same tradename, the metes and bounds surrounding a product by reference to its trademark becomes indefinite.
For example, the formulation of Coke® has changed over time while retaining the same tradename.
Replacing the trademarks with their generic terminology is suggested as found in 608.01(v)(II):
“Where a letter demonstrates the misuse of a mark in a patent application publication, the Office should, where the application is still pending, ensure that the mark is replaced by appropriate generic terminology.”

	Claim 11 is indefinite by way of its dependency on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (Talanta, 2014, vol. 129, pages 249-253).
Claim Interpreation:
A product claim is defined by its physical recited structural elements and not based on its intended usage, except when said intended usage necessarily confers a structural element.
	Presently claimed enhancing agent is defined by the structural element as comprising:
a domain capable of binding to the fluorescent dye(s) that binds to double-stranded nucleic acid;
a quenching group for quenching fluorescence emitted by a fluorescent dye should said fluorescent dye bind to the domain; and
the binding affinity of the domain to the fluorescent dye is lower than the binding affinity of a target amplicon to the fluorescent dye(s).
While the enhancer can bind a fluorescent dye that binds to a double-stranded nucleic acid the claimed enhancer does not actively require that the fluorescent dye is bound.

    PNG
    media_image1.png
    146
    151
    media_image1.png
    Greyscale
Xiang et al. teach a method of detecting DNA sequences with a molecular beacon comprising the below structure:
As seen, this molecular beacon comprises:
double-stranded stem region which is capable of binding a double-stranded intercalator dye (intercalator binds any double-stranded nucleic acid regions);
a quenching group attached to a 3’ terminus of the structure (see BHQ-1, and the sequence shown on page 250, 1st column (“5’-FAM-(CH2)6-GCCGATCTTCTGCGACGCGGCGGC-(CH2)6-BHQ-1-3’”); and

    PNG
    media_image2.png
    140
    698
    media_image2.png
    Greyscale
the binding affinity of the domain to the fluorescent dye is lower than the binding affinity of a target amplicon to the fluorescent dye(s) (see below from Figure 1, where SYBR Green I, fluorescent dye intercalator binds to the target nucleic acid).



With regard to claim 2, the enhancing agent is a DNA nucleic acid molecule (see the sequence of the molecular beacon probe on page 250, 1st column, bottom paragraph), and the molecular beacon comprises a stem region as shown above which is double-stranded region based on base-complementarity, which necessarily binds an intercalating dye SYBR Green.
With regard to claim 3, the enhancing agent is a single-stranded DNA nucleic acid molecule which has at least one stem structure (see above discussion), the stem region comprised of 5’- and 3’- ends bound to each other by complementarity, wherein the quencher is located on the 3’ end (see above discussion and the molecular beacon probe sequence above).
With regard to claim 4, the length of the stem region (see the 4 bases underlined stem regions showing complementarity: “5’-FAM-(CH2)6-GCCGATCTTCTGCGACGCGGCGGC-(CH2)6-BHQ-1-3’”; and the target sequence being 16 bases, page 250, 2nd column, sequence of target DNA).
With regard to claim 5, the stem is 4 bases long (see above).
With regard to claim 6, the stem region comprises CC (see above).
With regard to claim 7, the single-stranded DNA as a further loop region (see Figure 1 and the bold-underlined region of the molecular beacon probe above).
With regard to claim 8, the base of the loop structure comprises bases made up of A, G, T, and C (see above).
With regard to claim 10, the fluorescent dye is SYBR Green I (“total fluorescent intensity of FAM and SYBR Green I is measured”, page 251, 1st column, 1st paragraph).
With regard to claims 11 and 12, the quencher is a dark quencher, BHQ-1 (see above molecular beacon structure shown).
With regard to claim 13, the amplification is a polymerase chain reaction (“real sample is obtained by asymmetric PCR”, page 250, 2nd column, section 2.4).
With regard to claim 14, the artisans explicitly teach that molecular beacon probe as discussed above is present in an amplification reaction mixture (“PCR was stopped by holding the solution … 100 L of 1 x 10-8 M MBs probe is added, and then the buffer solution is added …”, page 250, 2nd column, section 2.4).
Therefore, the invention as claimed is anticipated by Xiang et al.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Talanta, 2014, vol. 129, pages 249-253) in view of Wu, R (U.S. Patent No. 8,067,039, issued November 29, 2011).
The teachings of Xiang et al. have already been discussed above.
Xiang et al. do not explicitly teach all possible target nucleic acid sequences to which their molecular beacon probe can be tailored to.
Xiang et al. also do not teach all possible self-complementary stem nucleotide sequences which could be comprised by their molecular beacon probe.
Consequently, Xiang et al. do not teach that their molecular beacon probe comprises the sequence of SEQ ID NO: 7.

    PNG
    media_image3.png
    124
    952
    media_image3.png
    Greyscale
Wu teaches a nucleic acid sequence of SEQ ID NO: 8, which contains all of target-specific region found on instant SEQ ID Number 7, shown between the underlined, self-complementary flanking regions):

	Note the alignment of this region to SEQ ID NO: 8 of Wu:
Score	Expect	Identities	Gaps	Strand
30.2 bits(15)	41	15/15(100%)	0/15(0%)	Plus/Plus

SEQ ID NO: 7 (applicants)   5     ACTCTGCTTGTTATG  19
                    		    |||||||||||||||
SEQ ID NO: 8 (Wu) 	    1206  ACTCTGCTTGTTATG  1220
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiang et al. with the teachings of Wu, thereby arriving at the invention as claimed for the following reasons for the following reasons.
	As discussed above, Xiang et al. teach a method of utilizing a molecular beacon probe having a stem-loop region and a target-specific loop-region, wherein the molecular beacon anneals specifically to the target nucleic acid sequence, based on the complementarity between the molecular beacon’s target-specific loop region sequence and the target nucleic acid sequence.
	The artisans explicitly use a combination of G and C bases for designing their self-complementarity stem-region bases.
	While the artisans did not explicitly teach that their stem region was CCGG, but rather GCCG, said one of ordinary skill in the art would have had a reasonable expectation of success that any such combination would have produced the same predictable outcome of producing a stem-structure of the molecular beacon of Xiang et al. 
	Lastly, one or ordinary skill in the art would have also had a reasonable expectation of success at designing a loop-region sequence to any target nucleic acid being sought to be detected utilizing publicly available databases.
	Therefore, given that the target nucleic acid represented in the loop-region of SEQ ID NO: 7 was already known in the art (as evidenced by Wu), designing said sequence into the loop-region of Xiang et al. would have been well-within the purview of an ordinarily skilled artisan in the field of molecular diagnostics, thus arriving at the molecular beacon probe of SEQ ID NO: 7.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Examiner’s Comment
	The examiner notes that the prior art rejections presently made of record would be overcome by amending the claim to recite that a separate fluorophore label/moiety/dye is not covalently attached to the enhancer.  By this, the examiner is not referring to the fluorophore dye that binds to the double-stranded nucleic acid (i.e., intercalator), but the fluorescent dye found on Xiang et al.’s molecular beacon probe.
	The instant invention is directed to a molecular beacon (MB) structure which only comprises only a quencher at one of its terminus, without a covalently attached counterpart fluorescent moiety, wherein this construct is capable of quenching a double-stranded intercalating dye (such as SYBR Green) in solution during amplification when the MB structure remains intact, allowing the intercalating dye being bound to the double-stranded stem-region of the probe.
	There is no prior art teaching such a structure nor motivation to arrive at such a structure as a molecular beacon probe comprises covalently attached quencher dye at one end and another covalently attached fluorescent dye at the other end, wherein the binding results in the separation of FRET distance and released signal.
	Lastly, should Applicants wish to apply the above-suggestions, Applicants should also remove SEQ ID Number 7 from claim 9 because the molecular beacon probe comprising the nucleotide sequence of SEQ ID NO: 7 is explicitly disclosed as having both a fluorophore (Cy5) and a quencher (BHQ2) covalently attached to respective ends.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 6, 2022
/YJK/